Case 1:20-cv-15948-RBK-KMW Document 31 Filed 08/16/21 Page 1 of 14 PageID: 1523




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY
                                    CAMDEN VICINAGE
 __________________________________
                                          :
 Lisa Hood; and David Hood;               :
                                          :
               Plaintiffs,                :
                                          :    Civil No. 20-15948 (RBK/KMW)
                v.                        :
                                          :    OPINION
 Nationstar Mortgage, LLC dba Mr. Cooper;:
 Milstead & Associates, LLC; Michael:
 Milstead; Roger Fay; Nelson Diaz; Mary L.:
 Harbert-Bell; MTGLQ Investors, L.P.; and:
 New Penn Financial, LLC dba Shellpoint
 Mortgage Servicing;

             Defendants.
 __________________________________
 KUGLER, United States District Judge:

        This case arises out of a foreclosure action on a property leased by Plaintiffs Lisa and David

 Hood (hereinafter, “Plaintiffs”) at 108 Pine Knoll Circle in Mays Landing, New Jersey (hereinafter

 “the Property”). Plaintiffs filed suit against Defendants Nationstar Mortgage, LLC dba Mr. Cooper

 (hereinafter “Nationstar”); Milstead & Associates LLC, Michael Milstead, Roger Fay, Nelson

 Diaz, Mary L. Harbert-Bell (hereinafter collectively “Milstead Defendants”); MTGLQ Investors,

 L.P. (hereinafter “MTGLQ”); and New Penn Financial, LLC dba Shellpoint Mortgage Servicing

 (hereinafter “Shellpoint”). (Doc. No. 1). Plaintiffs allege, inter alia, that Defendants defrauded

 them by misrepresenting the true owner of the Property in the course of a state court eviction action

 and by seeking rent payments.



 Presently before the court are Milstead Defendants’ Motion to Dismiss (Doc. No. 6); Nationstar’s

 Motion to Dismiss and Enjoin Future Filings (Doc. No. 15); MTGLQ and Shellpoint’s Motion to


                                                  1
Case 1:20-cv-15948-RBK-KMW Document 31 Filed 08/16/21 Page 2 of 14 PageID: 1524




 Dismiss (Doc. No. 17); Plaintiffs’ Motion for Order Granting Plaintiffs’ Request for extension of

 time to answer (Doc. No. 19); and Plaintiffs’ Omnibus Cross-Motion for an Order Denying the

 Pending Motions to Dismiss (Doc. No. 20). For the reasons detailed herein, Defendants’ motions

 are GRANTED. Plaintiffs’ motions are denied as moot.

              I. BACKGROUND

              A. Procedural background

 The preliminary procedural background is taken from a prior case concerning the Plaintiffs, the

 Property, and the same factual allegations, in which this court dismissed the complaint with

 prejudice:

                 In 2007, Luz Ramirez executed a promissory note, payable to
                 Countrywide Home Loans and secured by a mortgage, for the
                 Property. In March 2014, the mortgage was assigned to Defendant
                 Nationstar.

                 In July 2014, Ramirez transferred the Property to Defendant
                 Victoria Crossing through a quitclaim deed to the text of the note as
                 part of Ramirez's bankruptcy proceedings. In August 2014,
                 Plaintiffs entered into a written lease agreement with Defendant
                 Victoria Crossing and began occupying the Property the following
                 month.

                 On September 2, 2014, Defendant Nationstar filed a foreclosure
                 action against Ramirez in the Superior Court of Atlantic County,
                 Chancery Division.

                 In February 2015, Plaintiffs filed a pro se complaint in the Superior
                 Court of New Jersey, Atlantic County, Law Division against
                 Nationstar, Victoria Crossing [Townhouse Association], Atlantic
                 Realty, [Debra A.] Lafferty, and [Gail H.] Lusk. Plaintiffs
                 subsequently filed an amended complaint in April 2015 against the
                 same Defendants. On June 12, 2015, the Law Division dismissed the
                 Plaintiffs' claims against Defendant Nationstar with prejudice for
                 failure to state a claim upon which relief can be granted. On June
                 26, 2015, the Law Division further dismissed Plaintiffs' claims with
                 prejudice against Defendants Victoria Crossing, Atlantic Realty,
                 Lafferty, and Lusk after oral argument for failure to state a claim
                 upon which relief can be granted. After oral argument, the Law



                                                  2
Case 1:20-cv-15948-RBK-KMW Document 31 Filed 08/16/21 Page 3 of 14 PageID: 1525




                Division held that Defendant Victoria Crossing was the legal owner
                of the Property at the time Plaintiffs entered into the lease agreement
                with Defendant Victoria Crossing, therefore all of Plaintiffs' claims
                based on the dispute of the ownership of the Property failed as a
                matter of law. The Superior Court also held that Plaintiffs' other
                claims [in that matter] were either insufficiently pled or barred by
                the parol evidence rule.

                Defendant Nationstar's foreclosure complaint against Ramirez was
                initially dismissed in January 2016, but it was reinstated in October
                of the same year and final judgment in favor of Defendant Nationstar
                was entered on January 12, 2017. On January 24, 2017, Defendant
                Nationstar assigned the mortgage to Defendant MTGLQ. Defendant
                Nationstar sent a notice to Plaintiffs regarding the foreclosure and
                the upcoming sheriff's sale. On August 17, 2017, the Property was
                sold to Defendant MTGLQ at the sheriff's sale. On September 21,
                2017, notice was sent to Plaintiffs regarding the change in
                ownership.

                Five months after the Superior Court's final judgment in favor of
                Defendant Nationstar in the foreclosure action, Plaintiffs filed a pro
                se motion in the Superior Court of Atlantic County to vacate the
                final judgment in the foreclosure action, stay the scheduled sheriff's
                sale, and dismiss the foreclosure complaint. The Superior Court
                scheduled oral argument regarding the pro se motion for October 27,
                2017, where Plaintiffs' motion was denied after they failed to appear.
                The Superior Court held that Plaintiffs did not have standing to bring
                forth any of their claims because they were not a party to the original
                loan and that they should seek remedies through the appropriate
                landlord dispute court in the state if they had issues with their
                tenancy.

                On December 12, 2017, Defendant MTGLQ filed a complaint in the
                Superior Court of Atlantic County against Plaintiffs for non-
                payment of rent. On January 24, 2018, the Superior Court dismissed
                the action after the rent was paid in full by Plaintiffs to Defendant
                MTGLQ.


 Hood v. Vict. Crossing Townhouse Ass'n, Civil Action No. 18-12259 (RBK/KMW), 2019 WL

 3336132, at *1-3 (D.N.J. July 25, 2019) (record citations and footnotes omitted). In that action,

 Plaintiffs’ counsel was enjoined from filing any further complaint, lawsuit, or petition which

 pertains to any prior foreclosure in the U.S. District Court without prior authorization of the court.



                                                   3
Case 1:20-cv-15948-RBK-KMW Document 31 Filed 08/16/21 Page 4 of 14 PageID: 1526




 See Amended Order Enjoining, Hood v. Vict. Crossing Townhouse Ass’n, 2019 WL 3336132, Doc.

 No. 35.



 Subsequently, on October 7, 2019, Milstead & Associates brought a landlord-tenant complaint

 against Plaintiffs in the Superior Court of New Jersey, Law Division, Special Civil Part, Atlantic

 County. Complaint, Nationstar Mortgage LLC v. Hood, No. LT-4312-19 (N.J. Super. Ct. Law Div.

 Oct. 7, 2019). This complaint inadvertently listed Nationstar, not MTGLQ, as plaintiff, but that

 was summarily resolved by a state court order substituting MTGLQ as plaintiff. Order, Nationstar

 Mortgage LLC v. Hood, No. LT-4312-19 (N.J. Super. Ct. Law Div. Dec. 9, 2020).



 Plaintiffs filed the present Complaint pro se on November 12, 2020. (Doc. No. 1). Plaintiffs seek

 compensatory damages, punitive damages for at least $12,500,000, treble damages where

 applicable, and equitable relief where applicable. (Id.). Plaintiffs limits the complaint to injuries

 attributable to conduct beginning July 26, 2019, the day after this Court’s dismissal of the

 complaint in Hood v. Vict. Crossing Townhouse Ass’n, 2019 WL 3336132.



 Plaintiffs brings the following claims:

    (1) Violation of the Federal Fair Debt Collection Practices Act against Nationstar and the

           Milstead Defendants;

    (2) Malicious Abuse of Process against Nationstar and the Milstead Defendants;

    (3) Violation of New Jersey Civil RICO against Nationstar and the Milstead Defendants;

    (4) Violation of the New Jersey Consumer Fraud Act against all Defendants;

    (5) Common law negligent misrepresentation against Nationstar and the Milstead Defendants;




                                                  4
Case 1:20-cv-15948-RBK-KMW Document 31 Filed 08/16/21 Page 5 of 14 PageID: 1527




    (6) “Constructive – equitable fraud” against Nationstar and the Milstead Defendants;

    (7) Civil conspiracy to defraud against Nationstar and the Milstead Defendants;

    (8) Breach of the implied covenant of good faith and fair dealing against MTGLQ and

        Shellpoint; and

    (9) Intentional infliction of emotional distress against all Defendants.

 Aside from malicious abuse of process, these claims are the same claims Plaintiffs brought in the

 prior case before this court. Hood v. Vict. Crossing Townhouse Ass’n, 2019 WL 3336132, at *9.



 Thereafter, Defendants filed the present motions to dismiss (Docs. No. 6, 15, 17). Plaintiffs filed

 a motion requesting time to respond (Doc. No. 19) and an Omnibus Cross-Motion asking this court

 to deny the pending motions to dismiss. (Doc. No. 20).

            B. Additional factual background from the Complaint

 Upon the motions to dismiss, this court accepts as true all well-pleaded factual allegations in the

 Complaint and construes them in the light most favorable to Plaintiffs. See Phillips v. Cnty of

 Allegheny, 515 F.3d 224, 228 (3d Cir. 2008). Plaintiffs reside at the Property by way of a lease

 agreement dated September 15, 2014. (Doc. No. 1 ¶ 1). The lease agreement contains an addendum

 providing a “First Right of refusal” to purchase the Property in the event of a foreclosure. (Id.). As

 of August 29, 2017, MTGLQ owns the Property. (Id. ¶ 9). Shellpoint is MTGLQ’s agent and/or

 mortgage servicer with respect to the Property. (Id. ¶ 10). Despite no longer owning the Property,

 Nationstar – not MTGLQ -- was listed as plaintiff in a state court eviction action for over $21,000.

 (Id. ¶ 19). In the eviction action, Nationstar and the Milstead Defendants did not present Plaintiffs’

 option to purchase the subject property under the terms of the lease agreement. (Id.) Plaintiffs have

 repeatedly sent text messages and writings to MTGLQ and Shellpoint regarding their desire to




                                                   5
Case 1:20-cv-15948-RBK-KMW Document 31 Filed 08/16/21 Page 6 of 14 PageID: 1528




 exercise the first right of refusal to purchase the Property, but MTGLQ and Shellpoint have

 “essentially ignored” them. (Id. ¶ 24). MTGLQ has neglected to make necessary repairs to the

 property including replacing the carpet, painting the walls, addressing basement flooding, and

 replacing or repairing the malfunctioning refrigerator. (Id. ¶ 25). Fear and stress related to the

 above contributed to Mr. Hood’s depression, alcoholism, and marital problems. (Id. ¶¶ 29-30).



 On March 27, 2020, Nationstar and the Milstead Defendants mailed to Plaintiffs a statement

 containing a Fair Debt Collection Practices Act disclaimer: “Pursuant to the Fair Debt Collection

 Practices Act, you are advised that this office is deemed to be a debt collector.” (Id. ¶ 20).



    II.     LEGAL STANDARD

    A. Motion to dismiss for lack of subject matter jurisdiction

 A motion to dismiss under Fed. R. Civ. P. 12(b)(1) must be granted if the court lacks subject-

 matter jurisdiction over a claim. In re Schering Plough Corp. Intron/Temodar Consumer Class

 Action, 678 F.3d 235, 243 (3d Cir. 2012). On a motion under Rule 12(b)(1), it is the plaintiff who

 bears the burden of establishing subject-matter jurisdiction. Gould Elecs., Inc. v. United States,

 220 F.3d 169, 178 (3d Cir. 2000). A district court may treat a party's motion to dismiss for lack of

 subject-matter jurisdiction under Rule 12(b)(1) as either a facial or factual challenge to the court's

 jurisdiction. Gould Elecs., 220 F.3d at 176. Where the challenge to subject matter jurisdiction is

 facial, the court must take all the allegations in the complaint to be true and construe them in the

 light most favorable to the plaintiffs. Mortensen v. First Fed. Sav. & Loan Ass'n, 549 F.2d 884,

 891 (3d Cir. 1977). However, when the Rule 12(b) (1) motion is a factual attack, such as here, "no

 presumptive truthfulness attaches to plaintiff's allegations, and the existence of disputed material




                                                   6
Case 1:20-cv-15948-RBK-KMW Document 31 Filed 08/16/21 Page 7 of 14 PageID: 1529




 facts will not preclude the trial court from evaluating for itself the merits of jurisdictional claims."

 Id. Further, a Court may "review evidence outside the pleadings" in determining whether subject

 matter jurisdiction exists when a factual attack to a pleading is made. See U.S. ex rel. Atkinson v.

 Pa. Shipbuilding Co., 473 F.3d 506, 514 (3d Cir. 2007) (citations omitted).



     B. Motion to dismiss for failure to state a claim

 When deciding a motion to dismiss a complaint pursuant to Federal Rule of Civil Procedure

 12(b)(6), the court limits its review to the face of the complaint. Barefoot Architect, Inc. v. Bunge,

 632 F.3d 822, 835 (3d Cir. 2011). The court must accept as true all well-pleaded factual allegations

 and must construe them in the light most favorable to the plaintiff. Phillips v. Cnty of Allegheny,

 515 F.3d 224, 228 (3d Cir. 2008). In other words, a complaint is sufficient if it contains enough

 factual matter, accepted as true, to “state a claim to relief that is plausible on its face.” Ashcroft v.

 Iqbal, 556 U.S. 662, 678 (2009); Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007). “The

 inquiry is not whether [a plaintiff] will ultimately prevail in a trial on the merits, but whether [he

 or she] should be afforded an opportunity to offer evidence in support of [his or her] claims.” In

 re Rockefeller Ctr. Prop., Inc., 311 F.3d 198, 215 (3d Cir. 2002). Legal conclusions and

 “[t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory

 statements, do not suffice.” Iqbal, 556 U.S. at 678.

         To determine whether a complaint is plausible on its face, courts conduct a three-part

 analysis. Santiago v. Warminster Twp., 629 F.3d 121, 130 (3d Cir. 2010). First, the court must

 “tak[e] note of the elements a plaintiff must plead to state a claim.” Id. (quoting Iqbal, 556 U.S. at

 675). Second, the court should identify allegations that, “because they are no more than

 conclusions, are not entitled to the assumption of truth.” Id. at 131 (quoting Iqbal, 556 U.S. at




                                                    7
Case 1:20-cv-15948-RBK-KMW Document 31 Filed 08/16/21 Page 8 of 14 PageID: 1530




 680). Finally, “where there are well-pleaded factual allegations, a court should assume their

 veracity and then determine whether they plausibly give rise to an entitlement for relief.” Id.

 (quoting Iqbal, 556 U.S. at 680). This plausibility determination is a “context-specific task that

 requires the reviewing court to draw on its judicial experience and common sense.” Iqbal, 556

 U.S. at 679. A complaint cannot survive where a court can infer only that a claim is merely possible

 rather than plausible. Id. We note that pro se complaints must be construed liberally. Erickson v.

 Pardus, 551 U.S. 89, 94 (2007).



            III. DISCUSSION

    A. The Rooker-Feldman doctrine

 Defendants assert that Plaintiffs’ claims, being predicated on their challenge to the underlying

 validity of the mortgage and ownership of the Property, are barred under the Rooker-Feldman

 doctrine. (Doc. No. 15-1). The court agrees and will grant this portion of the motion. As stated in

 this court’s prior opinion:

                “[U]nder what has come to be known as the Rooker-Feldman
                doctrine, federal courts, other than the United States Supreme Court,
                are precluded from exercising appellate jurisdiction over final state-
                court judgments." Lance v. Dennis, 546 U.S. 459, 463 (2006). The
                doctrine applies “where a party in effect seeks to take an appeal of
                an unfavorable state-court decision to a lower federal court.” Id. at
                466. For the Rooker-Feldman doctrine to apply, four requirements
                must be met: (1) the federal plaintiff must have lost in state court;
                (2) the federal plaintiff must complain of injuries caused by state
                court judgments; (3) those state court judgments must have been
                rendered before the federal suit was filed; and (4) the federal
                plaintiff must be inviting the federal court to review and reject the
                state court's judgments. See Great W. Mining & Mineral Co. v. Fox
                Rothschild LLP, 615 F.3d 159, 166 (3d Cir. 2010). In short, pursuant
                to Rooker-Feldman, a plaintiff may not seek relief in federal court
                if such relief “would prevent a state court from enforcing its orders.”
                In re Knapper, 407 F.3d 573, 581 (3d Cir. 2005). However, the
                doctrine is “narrow” and “applies only in limited circumstances.”



                                                  8
Case 1:20-cv-15948-RBK-KMW Document 31 Filed 08/16/21 Page 9 of 14 PageID: 1531




                Great W. Mining, 615 F.3d at 169. “The Rooker-Feldman doctrine
                does not bar actions by nonparties to the earlier state-court judgment
                simply because, for purposes of preclusion law, they could be
                considered in privity with a party to the judgment.” Lance, 546 U.S.
                at 466.

 Hood v. Vict. Crossing Townhouse Ass’n, 2019 WL 3336132, at *5.


 Here, as in Plaintiffs’ prior federal case regarding the Property, Plaintiff’s claims are direct

 challenges to the New Jersey state court system’s handling of the foreclosure and landlord-tenant

 matters. Plaintiffs’ alleged injuries relate to Nationstar’s conduct in the course of New Jersey state

 court proceedings, namely, inadvertently and temporarily being named as plaintiff in landlord-

 tenant court. Again, borrowing from this court’s opinion in the prior matter:


                Plaintiffs' only alleged injuries are unspecified emotional harm from
                a fear of eviction and having to pay rent while they occupy the
                Property. These “injuries” are a direct result of the prior judgments'
                enactment: paying rent to the owners, and the effects of the final
                judgment in the foreclosure action and subsequent sheriff's sale.
                Moreover, at the time the Complaint was filed, Plaintiffs continued
                to live on the Property.

                Therefore, all four elements of the Rooker-Feldman doctrine are met
                for claims of injuries alleged by the Plaintiffs that are a direct result
                of the prior state court rulings: (1) Plaintiffs lost not once, but twice
                in state court, and each time their claims were dismissed with
                prejudice; (2) all of the “injuries” alleged in connection with the
                claims by Plaintiffs are a result of the state court rulings; (3) both
                prior state court rulings were made before Plaintiffs filed the present
                Complaint; and (4) Plaintiffs are clearly asking the Court to
                collaterally review (and reverse) the decisions of the New Jersey
                courts.

                Such collateral review is plainly barred by the Rooker-Feldman
                doctrine. See Otto v. Wells Fargo Bank, N.A., 693 F. App'x 161, 163
                (2017) (“To the extent that [the plaintiff's] complaint can be read to
                include a request for the District Court to overturn or negate the state
                court judgment of foreclosure, we agree that the Rooker-Feldman
                doctrine bars the suit.”) (citing In re Madera, 586 F.3d 228, 232 (3d
                Cir. 2009); Knapper, 407 F.3d at 581). Because New Jersey state



                                                   9
Case 1:20-cv-15948-RBK-KMW Document 31 Filed 08/16/21 Page 10 of 14 PageID: 1532




                 foreclosure judgments decide the “validity of the note and mortgage;
                 the alleged default; and [the] Defendants' right to foreclose,” all
                 claims against parties involved in the foreclosure action that are
                 predicated on these issues and allege issues from the foreclosure
                 judgment are barred. Sheldrick v. Wells Fargo Bank, N.A., No. 16-
                 2797, 2016 WL 7325473, at *17 (D.N.J. Dec. 16, 2016). If Plaintiffs
                 are unhappy with the decisions of the state courts, they may seek
                 relief through the New Jersey state court system, but they cannot do
                 so in this Court.

                 Id. at *14-16 (record citations omitted).


     B. Failure to state a claim

  In the alternative, Plaintiffs have failed to state a cognizable cause of action under FDCPA,

  Plaintiffs’ singular federal claim.



  The FDCPA, 15 U.S.C. § 1692 et seq., provides a cause of action to consumers who have been

  subject to “abusive, deceptive, and unfair debt collection practices.” 15 U.S.C. § 1692(a). To state

  a claim under the FDCPA, a plaintiff must establish that “(1) she is a consumer; (2) the defendant

  is a debt collector, (3) the defendant's challenged practice involves an attempt to collect a 'debt' as

  the Act defines it, and (4) the defendant has violated a provision of the FDCPA in attempting to

  collect the debt.” Jensen v. Pressler & Pressler, 791 F.3d 413, 417 (3d Cir. 2015) (quoting

  Douglass v. Convergent Outsourcing, 765 F.3d 299, 303 (3d Cir. 2014)).



  The FDCPA defines a "debt collector" as “any person who uses any instrumentality of interstate

  commerce of the mails in any business the principal purpose of which is the collection of any

  debts, or who regularly collects or attempts to collect, directly or indirectly, debts owed or due or

  asserted to be owed or due another.” 15 U.S.C. § 1692a(6). A debt collector violates the FDCPA

  if he or she "use[s] any false, deceptive, or misleading representation or means in connection with



                                                    10
Case 1:20-cv-15948-RBK-KMW Document 31 Filed 08/16/21 Page 11 of 14 PageID: 1533




  the collection of any debt." 15 U.S.C. § 1692e. By contrast, "creditor" is defined as “any person

  who offers or extends credit creating a debt or to whom a debt is owed, but such term does not

  include any person to the extent that he receives an assignment or transfer of a debt in default

  solely for the purpose of facilitating collection of such debt for another.” 15 U.S.C. § 1692a(4);

  see FTC v. Check Investors, Inc., 502 F.3d 159, 171 (3d Cir. 2007). Creditors are “generally not

  subject to the [FDCPA].” Tepper v. Amos Fin., LLC, 898 F.3d 364, 366 (3d Cir. 2018) (citation

  omitted).



  Here, Plaintiffs owe rent pursuant to an eviction proceeding in state court, and Defendants seek

  that rent. As previously stated by this court:

                 According to the Complaint, then, the FDCPA does not apply to
                 Defendants' actions. Plaintiffs allege that they were harmed by
                 paying rents owed directly to Defendants Nationstar, […] MTGLQ,
                 and Shellpoint — creditors under the FDCPA — who were renting
                 the Property to Plaintiffs. Plaintiffs do not allege that any third-party
                 debt collectors were involved in the collection of rents.

  Hood v. Vict. Crossing Townhouse Ass’n, Civil Action No. 18-12259 (RBK/KMW), 2019 WL

  3336132 at *13 (D.N.J. July 25, 2019). The fact that MTGLQ, the new mortgage assignee for the

  Property, substituted Nationstar as plaintiff in the eviction proceeding does not somehow turn

  Nationstar into a debt collector under the FDCPA.



  Milstead & Associates and its attorneys, on the other hand, may be debt collectors under the

  FDCPA. See Rodriguez v. Maharaj, Civil Action No. 3:20-cv-04666-FLW-ZNQ, 2021 U.S. Dist.

  LEXIS 26249, at *9 (D.N.J. Feb. 11, 2021) (“Law firms… are debt collectors if they regularly

  engage in debt collection… includ[ing] law firms that [] prosecute eviction actions”) (citing




                                                    11
Case 1:20-cv-15948-RBK-KMW Document 31 Filed 08/16/21 Page 12 of 14 PageID: 1534




  Crenshaw v. Computex Info. Servs., Inc., No-10-1493, 2011 WL 1640175, at *4-5 (D.N.J. Apr.

  30, 2011).



  Regardless of whether any Defendant meets the statutory definition of “debt collector”, Plaintiff

  has made no showing that Defendants used “false, deceptive, or misleading representation or

  means” to collect the debt. Calling Defendants’ actions “false” and “unconscionable” does not

  make them so. Accord Iqbal, 556 U.S. at 680. Plaintiffs allege no facts supporting the assertion

  that any Defendants falsely represented the character, amount, and/or legal status of rent owed.

  Plaintiffs do not allege how the presence of a right of first refusal in a lease agreement could render

  an eviction action false, deceptive, or misleading. Plaintiffs do not allege that the rent owed is

  incorrect, or that any Defendant has taken debt collection action outside of the due process

  prescribed by New Jersey state court. The FDCPA is not implicated by the Defendants’ alleged

  conduct.



     C. The court declines to exercise supplemental jurisdiction over remaining claims

  The remaining claims are (1) malicious abuse of process; (2) New Jersey Civil RICO; (3) New

  Jersey Consumer Fraud Act; (4) common law negligent misrepresentation; (5) “Constructive –

  equitable fraud”; (6) civil conspiracy to defraud; (7) breach of the implied covenant of good faith

  and fair dealing; and (8) intentional infliction of emotional distress.

  Once again borrowing from Plaintiffs’ prior case before this court:

                 These remaining causes of action are all brought under New Jersey
                 state law, [] and all claims over which the Court may have had
                 original jurisdiction have been dismissed, supra. "[W]hen all federal
                 claims against a party have been eliminated from a case, the district
                 court may, in its discretion, decline to extend supplemental
                 jurisdiction over the remaining state law claims." Rothman v. City



                                                    12
Case 1:20-cv-15948-RBK-KMW Document 31 Filed 08/16/21 Page 13 of 14 PageID: 1535




                 of Northfield, 716 F. Supp. 2d 369, 373 (D.N.J. 2010) (citing Lentz
                 v. Mason, 961 F. Supp 709, 717 (D.N.J. 1997)). Where the federal
                 claims are dismissed at an early stage in litigation, courts generally
                 decline to exercise supplemental jurisdiction over state law claims.
                 See United Mine Workers v. Gibbs, 383 U.S. 715, 726 (1966);
                 Growth Horizons, Inc. v. Delaware Cty., Pa., 983 F.2d 1277, 1284-
                 1285 (3d Cir. 1993).

                 In this case, as the Court is dismissing every claim over which it
                 may have had original subject matter jurisdiction at an early stage in
                 the litigation, the Court declines to exercise supplemental
                 jurisdiction over Plaintiffs' remaining state law claims pursuant to
                 28 U.S.C. § 1367(c)(3).

  Hood v. Vict. Crossing Townhouse Ass’n, 2019 WL 3336132, at *9.

     D. Pre-filing injunction

  Defendant Nationstar moves for an injunction that prevents Plaintiffs from filing additional

  complaints against them without the Court’s permission. A pre-filing injunction is an exception to

  the general rule of free access to the courts and its use against a pro se plaintiff must be approached

  with caution. See In re Oliver, 682 F.2d 443, 445 (3d Cir.1982). However, Pursuant to the all Writs

  Act, 28 U.S.C. § 1651(a), a district court may enjoin a pro se litigant from future filings so long as

  the injunction complies with three requirements: (1) the litigant must be continually abusing the

  judicial process; (2) the litigant must be given notice of the potential injunction and an opportunity

  to oppose the court's order; and (3) the injunction must be narrowly tailored to fit the specific

  circumstances of the case. Brow v. Farrelly, 994 F.2d 1027, 1038 (3d Cir.1993). In the context of

  pro se plaintiffs, an injunction of this sort must be considered with caution.

         Because this court has not provided Plaintiffs with an opportunity to show cause as to why

  Nationstar’s proposed injunction should be denied, we decline to further evaluate Nationstar’s

  request. However, as discussed throughout this opinion, the Court notes that Plaintiffs previously

  commenced a similar action that contained the same general allegations against many of the same




                                                    13
Case 1:20-cv-15948-RBK-KMW Document 31 Filed 08/16/21 Page 14 of 14 PageID: 1536




  parties, which was dismissed. See Hood v. Vict. Crossing Townhouse Ass’n, 2019 WL 3336132.

  Should Plaintiffs file another action premised on the same alleged injuries, the court will instruct

  them show good cause as to why they should not be enjoined from filing similar lawsuits. At that

  point, the court will consider whether they are “continually abusing the judicial process” such that

  a narrowly tailored pre-filing injunction is necessary. Grossberger v. Ruane, 535 F. App’x 84, 86

  (3d Cir. 2013).

             IV.     CONCLUSION

  For the foregoing reasons, Defendants’ motions to dismiss are GRANTED. Nationstar’s motion

  to enjoin future filings is DENIED. Plaintiffs’ motions are DENIED as moot. An order follows.



  Dated: 8/16/2021                                             /s/ Robert B. Kugler
                                                               ROBERT B. KUGLER
                                                               United States District Judge




                                                  14
